Richard B. Adkisson, Chief Justice, dissenting. The police arrested appellant and seized his automobile. There was no testimony bearing on the appellant’s location relative to the car at the time of the arrest and seizure. We must, therefore, assume that the search incident to arrest doctrine has no applicability to this case. This case is governed by Coolidge v. New Hampshire, 403 S.W. 2d 443 (1971), which held that the police must obtain a warrant when they intend to seize an object outside the scope of a valid search incident to arrest. Warrantless searches are presumed to be unreasonable. The State attempted to justify the seizure by proof of exigent circumstances recognized in Coolidge as sufficient to dispense with the warrant requirement. Although the majority finds this proof sufficient, it was, in fact, not sufficient because the determining factors making a warrant necessary in Coolidge are also present in this case. They are: “advance police knowledge of the existence and location of the evidence, police intention to seize it, and the ample opportunity for obtaining a warrant.” Here the police knew in advance that they wanted to seize the car. They knew it was used in the robbery and that it was registered in the name of the appellant. The police had ample opportunity to obtain a search warrant for the car at the same time they requested the arrest warrant for the appellant. I am hereby authorized to state that Purtle, J., joins me in this dissent.